MANDATE


                                 Court of gppeate
                            $ trat 3Bi*trict of {Eexa*
                                  NO. 01-12-00723-CR


                       CHIKEVIA RENA ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1305295).


TO THE 337TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 6, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court's judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court's judgment.


                    The Court orders that this decision be certified below
             for observance.


             Judgment rendered March 11, 2014.



             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 21, 2014
                                                    (^kh^4«^
Date                                 •,    ,r . -   -CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT




1*1

                   ^
                  SP
    ^bssb^
                                     MANDATE


                                 Court of gppeate
                            jfirat JBtatrict of tEexa*
                                  NO. 01-12-00724-CR^


                       CHIKEVIA RENA ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1305843).


TO THE 337TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 6, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court's judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court's judgment.


                    The Court orders that this decision be certified below
             for observance.


             Judgment rendered March 11, 2014.

             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 21, 2014
                                                   Cl^l^K.
Date                                  .    -?•     CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT




                    f
       f"ttMtMV&y
                                     MANDATE


                                 Court of appeals;
                            jftrat Btetrict of Cexa*
                                  NO. 01-12-00725-CR


                       CHIKEVIA RENA ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1305927).


TO THE 337TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 6, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court's judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court's judgment.


                    The Court orders that this decision be certified below
             for observance.


             Judgment rendered March 11,2014.


             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 21, 2014
                                                     (Zm^^^
Date                                          •-.,   -CHRISTOPHER A. PRINE
                                                     CLERK OF THE COURT
Court of Appeals, First District                                                                                           U.S. POSTAGE» PITNEY BOWES
                                                     OFFjClA^BUSJNESS
    301 Fannin Street
Houston, Texas 77002-2066
                                                     stateW'tS&s
                                                     PEfi-SLfV-FOR                                                     %ZIP 77002 $000.48°
                                                     PRIVATE USE                                                       £: 0001372104 NOV 21 2014




                                          CASE NO, 01 -12-00723-CR
                                          CHIKEVIA RENA ROBERTS
                                          5301 NORTH SAN HOUSTON PARKWAY, #802
                                               O ^T7-— ? \ • T?\?.   "^777.0-*** O
                                          HOUS
                                                      . »IM|.                  • ., '7-7.3:      , ;5JE-..'li-BBS • ,- -; '0:0.8i./'^esV'i-S'
                                                                                     R 5-'Til R-N     TO     3'E:NDER
                                                                             •ATT.EMf'"TE/'D^- N;0T,...:.,N'
                                                                                     H'N'.'^^j;L.rc   !'^0   F'.O R"W'&R D"-'

                                                         ;S'C:       7^<3:0;2 2&6S:9g                         "-2^3 3:3^0 8 07:0. - -2-±-- 42;
                                   /?f&B!§jzj£eg;                hii<>|i|ii|tlii|iiiiii|li,ll,iiiililliiiiilii,ii!ll,lii,liiiIi.i